DETAILED ACTION
	
This communication is in response to the Applicant Arguments/Remarks filed 3/10/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered. A new combination of references is provided below in response to the amended limitations including “first plurality of data points, each data point in the first plurality of data points comprising an amount”, “wherein each of the natural language queries is classified into the first query classification, wherein each of the natural language queries comprises a request for information from a set of knowledge assets”… The teachings of Chang are no longer applied. Please see the columns and lines cited below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goeldi (US 2010/0121843) in view of Zadeh (US 20140201126).
As per claims 1, 7 and 15, Goeldi et al. teaches
constructing, for a first query classification, a query time series, the query time series comprising a first plurality of data points, each data point in the first plurality of data points comprising an amount of natural language queries received per unit of time (para. 70: natural language and sentence structure analysis to determine which parts of the text of a social media post apply to the particular brand, product or service; para. 73: basic volume is calculated using the number of occurrences of a brand, product or service name and its synonyms per unit of time (e.g., day, month, or year). The content authored in each unit of time is searched for the terms of interest, and the number of occurrences is added up per unit of time and per term. When plotted in a time series, these volume data points describe the volume trend for the brand, product or service; para. 87-88: the GUI also enables users to perform keyword searches and displays a listing of the keyword search results. See fig. 13: number/amount of each search/post term per unit of time. Users can select date ranges; fig. 16: trend lines for different brands/topics; fig. 3, 29: text trend processing module, feature trends); 
constructing, for a first asset classification, a topic time series, the topic time series comprising a second plurality of data points, each data point in the second plurality of data points comprising an amount of knowledge assets added to the set of knowledge assets per unit of time (fig. 13: topics/categories in relating to time units/series; para. 73: the content authored in each unit of time is searched for the terms of interest, and the number of occurrences is added up per unit of time and per term. When plotted in a time series, these volume data points describe the volume trend for the brand, product or service; fig. 29: users can also view topic radar for different months in the past by changing the year and month selection to the desired date range. This can enable users to see how terms used online have changed over time and correlated those changes to events such as new advertising campaigns or other external forces.)
	Goeldi does not explicitly teach a decision tree; wherein each of the natural language queries is classified into the first query classification, wherein each of the natural language queries comprises a request for information from a set of knowledge assets; wherein each of the knowledge assets is classified into the first asset classification.
	Zadeh (US 2014/0201126) teaches
wherein each of the natural language queries is classified into the first query classification, wherein each of the natural language queries comprises a request for information from a set of knowledge assets; wherein each of the knowledge assets is classified into the first asset classification (para. 1251-1254: natural language queries; para. 1343-1344: the repositories are classified based on topics they carry information for; fig. 222: categories of assets in knowledgebase; para. 1861: by splitting the queries or searches according to classes or topics, and then splitting into subtopics and sub-subtopics and so on, we can get the context right, to go to the appropriate Z-web);
generating, from the query time series and the topic time series, a decision tree (para. 682: the relevant signature parameters for A are identified, for example, via a query in the model or knowledge database; para. 1373, 1481, 2203-2206: for recognition, we use decision tree method, with nodes and branches which can represent the rules. For example, we have: "If D1 has a value of d13, and D2 has a value of d21 (on the second level of branching out), then the class is C2"; the decision tree classifies the objects with the same proportion as the samples in our universe of objects, i.e. with the same probability; para. 1251-1254, 1343-1344: the repositories are classified based on topics they carry information for; para. 1794: a set of other concepts/objects are identified based on the correlation with the classified object/concept from the image; para. 1822: Long-short-term-memory (LSTM) which a recurrent type neural network is used to model the data in time series; para. 1861: by splitting the queries or searches according to classes or topics, and then splitting into subtopics and sub-subtopics and so on, we can get the context right, to go to the appropriate Z-web; para. 2561: timeline display);
generating, by navigating the decision tree, a schedule, the schedule forecasting a time at which a future knowledge asset should be added to the set of knowledge assets in time to answer a future natural language query relative to the future knowledge asset (fig.128: question/answering system, forecasting engine; para. 249-250: forecast for creating for matches, product demand forecast to matched merchant based on the traffic, bid, and heuristics; para. 1344, 2125, 2466, 2955: generates product demand forecast to matched merchant, based on the traffic, bid, and heuristics, report to affiliated merchants/advertisers with demand forecast for inclusion of the product in the inventory; figs. 191, 198: data, e.g., image, correlating objects/concepts; object detectors/classifiers, additional objects/concepts).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goeldi and Zadeh in order to associate queried terms or question topics with relating time periods in order to effectively forecast the adding of additional/future asset, e.g., time in order to answer to a user’s question.

As per claims 2, 8, 16, Goeldi teaches
classifying a first natural language query into the first query classification (para. 70: natural language and sentence structure analysis to determine which parts of the text of a social media post apply to the particular brand, product or service; fig. 13: topics/categories in relating to time units/series; fig. 29: users can also view topic radar for different months in the past by changing the year and month selection to the desired date range. This can enable users to see how terms used online have changed over time and correlated those changes to events such as new advertising campaigns or other external forces).  
	Goeldi does not explicitly teach using a Natural Language Understanding model.
	Zadeh teaches 
using a Natural Language Understanding model (para. 1018, 1038, 1432: the system can understand the meaning of that section of the text, phrase, or sentence. Then, it can understand the meaning of the whole sentence or phrase through the combinations or series of templates that construct those phrases and sentences (for a given language, based on the collection of the grammar templates along with their exceptions or special usages); para. 1302: understand different human languages; para. 1439, 2263-2264). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goeldi and Zadeh in order to effectively process natural languages and provide results to the users.

As per claims 3, 9, 17, Goeldi teaches
classifying a first knowledge asset into the first asset classification (para. 87-88: the GUI enables users to perform keyword searches and displays a listing of the keyword search results. See fig. 13: number/amount of each search/post term per unit of time. Users can select date ranges; fig. 16: trend lines for different brands/topics; fig. 3, 29: text trend processing module, feature trends).  
Goeldi does not explicitly teach using a Natural Language Understanding model.
	Zadeh teaches 
using a Natural Language Understanding model (para. 1018, 1038, 1432: the system can understand the meaning of that section of the text, phrase, or sentence. Then, it can understand the meaning of the whole sentence or phrase through the combinations or series of templates that construct those phrases and sentences (for a given language, based on the collection of the grammar templates along with their exceptions or special usages); para. 1302: understand different human languages; para. 1439, 2263-2264). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goeldi and Zadeh in order to effectively process natural languages and provide results to the users.

As per claims 5, 11, 19, Goeldi teaches
generating, for a natural language query in the first query classification, an over-specified query, the over-specified query specifying a subset of information requested by the natural language query; generating, responsive to determining that a first result of applying the natural language query to the set of knowledge assets and a second result of applying the over-specified query to the set of knowledge assets (para. 50: extracting search results from the one or more searches, and identifying online social media websites with content most relevant to the subject matter of interest based on the website network graph; para. 55, 67, 71: during the processing, terms of interest (brands, products, service names) and their synonyms are identified in the text of the social media post).  
Goeldi does not explicitly teach are within a threshold similarity to each other, a revised schedule, the revised schedule forecasting a time at which a knowledge asset identified using the similarity between the over-specified query and the natural language query should be added to the set of knowledge assets.
	Zadeh teaches
are within a threshold similarity to each other, a revised schedule, the revised schedule forecasting a time at which a knowledge asset identified using the similarity between the over-specified query and the natural language query should be added to the set of knowledge assets (figs. 56,94: forecasting module; fig.198: prioritize/schedule classification/detection, additional objects/concepts; para.1366, 1765: further feature detection or classification (e.g., more detailed detection/classification, expert system, or sub-classification used for example for identity recognition) are identified, chosen, and/or scheduled to be performed; para. 1916, 2282, 2950: potential matches and/or coded features are determined (e.g., based on similarity threshold on the object and/or one or more features of the object; para. 2970, 2449: Z-numbers can be used e.g. for scheduling for adding the time periods together, e.g. to find out the final arrival time to destination).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goeldi and Zadeh in order to associate queried terms or question topics with relating times in order to effectively forecast the adding of additional/future asset, e.g., time in order to answer to a user’s question.

As per claims 6, 12, 20, Goeldi teaches
generating, for a natural language query in the first query classification, an under-specified query, the under-specified query specifying a superset of information requested by the natural language query (para. 83: GUI users can filter information by product/service or competitor, groups of websites, data ranges, or drill down to the lowest level of granularity of the information to see the actual text of online social media posts as it appears on the originating source website; ). Goeldi does not explicitly teach are within a threshold similarity to each other, a revised schedule, the revised schedule forecasting a time at which a knowledge asset identified using the similarity between the under-specified query and the natural language query should be added to the set of knowledge assets.
	Zadeh teaches
generating, responsive to determining that a first result of applying the natural language query to the set of knowledge assets and a second result of applying the under- specified query to the set of knowledge assets (para. 2122: one example is text in different languages, as a sub-category, in later filtering or narrowing the class further, or typical street maps, which can be trained or learned using millions of samples, from that class or subclass; para. 2372: for future, we can compare and find the best match, based on those N classes, to narrow down the search, at the beginning; para. 2803: filter or select or narrow down the sources or recipients or direction of comments (or distribution or censoring, e.g. for kids)).
are within a threshold similarity to each other, a revised schedule, the revised schedule forecasting a time at which a knowledge asset identified using the similarity between the under-specified query and the natural language query should be added to the set of knowledge assets (figs. 56,94: forecasting module; fig.198: prioritize/schedule classification/detection, additional objects/concepts; para. 776-777, 1765: further feature detection or classification (e.g., more detailed detection/classification, expert system, or sub-classification used for example for identity recognition) are identified, chosen, and/or scheduled to be performed; para. 1916, 2282, 2950: potential matches and/or coded features are determined (e.g., based on similarity threshold on the object and/or one or more features of the object; para. 2658-2659, 2970, 2449: Z-numbers can be used e.g. for scheduling for adding the time periods together, e.g. to find out the final arrival time to destination).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goeldi and Zadeh in order to associate queried terms or question topics with relating times in order to effectively forecast the adding of additional/future asset, e.g., time in order to answer to a user’s question.

Claims 4, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goeldi (US 2010/0121843) in view of Zadeh (US 20140201126) and further in view of Stein et al. (US 20140058572).
As per claims 4, 10, 18, Goeldi teaches modeling the query time series and the topic time series (para. 87-88: the GUI enables users to perform keyword searches and displays a listing of the keyword search results. See fig. 13: number/amount of each search/post term per unit of time. Users can select date ranges; fig. 16: trend lines for different brands/topics; fig. 3, 29: text trend processing module, feature trends and users can select different time units). Goeldi does not teach decision tree. 
Zadeh teaches generating, using a set of variables identified by the modeling, the decision tree (para. 797, 1344, 1822: model the data in time series; para.1898, 2203-2206: the decision tree classifies the objects with the same proportion as the samples in our universe of objects, i.e. with the same probability; fig. 120c: knowledge base, contextual general/universal fact/relationship extraction; fig. 210: topics, e.g., personal, business, political, news, government etc., links/relationships and update/enhance; para. 2419). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goeldi and Zadeh in order to associate queried terms or question topics with relating times in order to effectively filter, analyze and display relevant answers to users’ questions.
Goeldi and Zadeh do not teach modeling the query using a Seasonal Autoregressive Integrated Moving Average forecasting model.
	Stein et al. teaches
modeling the query using a Seasonal Autoregressive Integrated Moving Average forecasting model (para. 14: forecast seasonality trends using time series models; para. 70: time series methods, e.g. autoregressive integrated moving average (ARIMA) and state space models, may be used in conjunction with semi-parametric regression using a two-step estimation technique; para. 167, 184, 260). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goeldi and Zadeh with the teachings of Stein in order to effectively predict and display most relevant forecasting answers to users’ questions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maheshwari (US 20180248960) teaches at p. 304, 941: time series forecasting model. Anderson et al. (US 20150317589) teaches at para. 165: forecasting models, SARIMA; para. 200: multiple models to forecast a better prediction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/8/2022





/ALEX GOFMAN/Primary Examiner, Art Unit 2163